IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2520 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 131 DB 2018
                                :
           v.                   :           Attorney Registration No. 60730
                                :
SCOTT ALAN WESTCOTT,            :           (Allegheny County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 3rd day of September, 2019, upon consideration of the Verified

Statement of Resignation, Scott Alan Westcott is disbarred on consent from the Bar of

this Commonwealth. See Pa.R.D.E. 215. Respondent shall comply with the provisions

of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).